Citation Nr: 0935978	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
pleural disorder.

2.  Entitlement to service connection for sinus bradycardia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1955 to August 
1958.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied the benefits sought on 
appeal.  (The Veteran's claims file was subsequently returned 
to the jurisdiction of the RO in Salt Lake City, Utah.)  The 
Veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

The issue of entitlement to service connection for sinus 
bradycardia will be addressed in the REMAND portion of the 
decision below.



FINDING OF FACT

The Veteran's has an asbestos-related pleural disorder that 
is due to asbestos he was exposed to during service.  


CONCLUSION OF LAW

An asbestos-related pleural disorder was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 11543, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, it appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file.  The RO has 
obtained the Veteran's available service treatment records 
(STRs), VA medical records, and private treatment records.  
38 U.S.C.A. § 5103A.  The Veteran was afforded a VA 
examination in August 2006 in connection with this claim.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  


Factual Background

The Veteran's DD Form 214 indicates that he served as a 
boiler operator in the Navy.  He claims that during his time 
in service, he repaired and maintained ship boilers which 
were coated in asbestos.  

The Veteran's service treatment records (STRs), including his 
separation examination, are silent for complaints or symptoms 
relating to pulmonary or cardiovascular disabilities.

A VA treatment report from April 2001 indicated that the 
Veteran had an electrocardiogram (EKG) that showed normal 
sinus rhythm with a rate of 69 and a resting blood pressure 
of 122/80.  The Veteran exercised for 7 minutes by a Standard 
Bruce protocol which is 20 percent below average in athletic 
capacity.  He achieved a maximum heart rate of 130 which was 
83 percent of age predicted maximum.  The Veteran stopped the 
exam secondary to shortness of breath and leg fatigue.  His 
stress EKG showed borderline ST segment flat depressions in 
V5 and V6 not meeting criteria for ischemia, but with risk 
factors.  A corresponding radiology report indicated that 
there was no scintigraphic evidence of fixed or reversible 
ischemia

In a May 2006 VA radiology report related to Department of 
Veterans Affairs Asbestos Exposure in the Navy, it was noted 
that the Veteran had apparent bilateral pleural-based linear 
opacities.  The examining physician opined that the radiology 
findings may represent asbestos-related pleural disease, 
noting that pulmonary nodules could not be completely 
excluded.  The examiner opined that the Veteran's EKG "shows 
Sinus Bradycardia. . . ."

The Veteran underwent a VA thoracic computed tomography (CT) 
scan in August 2006.  Imaging of the Veteran's lungs showed 
extensive centrilobular emphysema throughout the lungs 
bilaterally, which was most pronounced in the upper lobes.  
Pleural plaques were seen in the posterior and anterior lungs 
bilaterally, with many of the plaques showing calcification.  
There was also calcification at the level of the 
hemidiaphragms.  The reviewing physician noted that the 
findings were compatible with prior asbestos exposure.  The 
physician's impressions from the Veteran's CT scan were noted 
as: extensive centrilobular emphysematous changes, possible 
early fibrosis with interlobular septal thickening, pleural 
plaques and diaphragmatic plaques bilaterally compatible with 
asbestos exposure, nodular density in the right middle lobe 
measuring 8.4 millimeters in greatest dimension.

The Veteran was afforded a VA examination in August 2006 to 
evaluate the Veteran's claimed asbestos related pleural 
disease and sinus bradycardia.  The examiner reviewed the 
Veteran's claims file.  The Veteran denied any cough, weight 
loss, antibiotic treatment or pneumonia in the past 12 
months.  He claimed that he did not experience any unusual 
fatigue, although he did experience dyspnea on exertion.  He 
reported that on flat ground he is able to walk one to two 
miles without any shortness of breath, which he claimed to do 
daily.  The Veteran stated that climbing an incline of stairs 
or hills exacerbates dyspnea.  When asked about his claim for 
sinus bradycardia, the Veteran claimed that, "he doesn't 
know anything about this."  The examiner noted that there 
were no records of sinus bradycardia in his STRs.  The 
Veteran denied the use of Holter monitors, electrocardiogram, 
or other assessment for bradycardia.  There were no syncopal 
or presyncopal episodes.  The Veteran did not have any 
fatigue or angina.  The Veteran stated that, prior to 
quitting 2 years ago, he smoked one half to a pack of 
cigarettes for 20 years.  The Veteran reported that, aside 
from dyspnea while hunting, his disabilities did not restrict 
the activities of his employment or daily life.  

The examiner noted that the Veteran's lungs exhibited fairly 
clear sounds in the anterior and posterior lobes.  He was 
noted to have very fine crackles in the right lower and 
bibasilar lobes without any inspiratory or expiratory wheezes 
or rales.  The examiner recorded that the Veteran's heart had 
regular rate and rhythm, and no murmurs, rubs or gallops 
noted.  He had normal first and second heart sounds and point 
of maximum impulse.  There were no carotid bruits, with 2+ 
pulses distally.  He had warm, dry skin in the distal 
extremities.  The examiner opined that physical examination 
provided no clinical evidence that the Veteran suffered from 
a pulmonary disorder.  After reviewing the Veteran's chest X-
Ray, the examiner opined that there was no evidence of 
asbestosis.  Although there were findings of a pleural-based 
disease, the examiner noted that this was merely suggestive 
of asbestosis and not diagnostic.  The examiner further 
opined that there was no evidence of any sinus bradycardia in 
six years of data documenting his heart rate, which never 
went below 60 beats per minutes.  The Veteran's heart rate 
was 90 beats per minute during the examination.

Results of September 2006 VA pulmonary function test indicate 
that the Veteran showed a satisfactory effort.  His 
spirometry and single breath gas dilution total lung capacity 
were normal.  The Veteran's diffusing capacity was moderately 
reduced.  

An additional CT scan was administered in January 2008 by the 
Veteran's private physician.  On physical examination, the 
Veteran exhibited normal heart sounds with no gallops or 
murmurs.  The Veteran's chest exam showed bibasilar crackling 
rales posteriorly that did not clear with deep breathing or 
coughing.  These were present at the bases only.  There were 
not audible wheezes on quiet breathing.  CT imaging showed 
bilateral changes of thickened regular interlobular septa and 
an increased profusion of ill-defined centrilobular nodular 
opacities.  Early findings of honeycombing were also present 
in the mid and lower lung zones.  There were findings of 
centrilobular emphysema in the upper and mid lung zones.  
Bilateral calcified pleural plaques were present, and noted 
on the anterior and posterior chest walls and on the 
diaphragmatic leaves.  Prominent pretracheal and AP window 
lymph nodes were noted, but none were specifically enlarged.  
Some coronary artery calcification was seen.  

The physician opined that the parenchymal findings were 
compatible with moderate interstitial fibrosis.  The 
distribution and appearance were compatible with asbestos 
related interstitial fibrosis.  The bilateral changes of 
calcified chest wall and diaphragmatic pleural plaque were 
pathognomonic of asbestos-related pleural disease.  The 
physician opined that the Veteran suffered from an asbestos-
related pleural disease due to substantial asbestos exposure 
throughout the Veteran's military and civilian career, and 
because his chest CT clearly shows extensive asbestos-related 
pleural disease and interstitial fibrosis of the lungs in a 
pattern consistent with pulmonary asbestosis.  The physician 
concluded that the Veteran had a severe pulmonary disease 
which he believed was due to the combined effect of fairly 
advanced emphysema and fairly advanced interstitial fibrosis 
due to asbestosis.



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  VA has issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims, stating that relevant 
factors must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
VAOPGCPREC 4-2000 (April 13, 2000).

The manual instructs that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease; the exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.  The inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In the present case, the Veteran claims the he suffers from 
an asbestos-related disorder due to his service in the boiler 
rooms of Navy ships, stating that he was involved with both 
the removal and application of asbestos.  The Veteran's DD 
Form 214 indicates that he served as a boiler operator helper 
during service, corroborating the Veteran's claim.  The Board 
finds that the Veteran's exposure to asbestos has been 
established

As for medical evidence of an asbestos-related disability, 
the Veteran's STRs are silent for references to pulmonary 
disabilities.  This is not dispositive, however, as M21-1 
indicates that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The VA examination 
report from August 2006 indicates that the examining 
physician found that although the Veteran suffered from a 
pleural-based disease, there was no indication that the 
Veteran suffered from asbestosis.  While the examiner 
explained that the radiographic evidence was merely 
suggestive of asbestosis and not diagnostic, he did not 
explain why he did not believe the Veteran suffered from an 
asbestos-related pulmonary disorder.  In this regard, VA and 
private radiographic and CT imaging reports, ranging from May 
2006 to January 2008, are also of record.  These reports 
indicate that the Veteran exhibited the symptoms of an 
asbestos-related pleural disease.  It is clear from the May 
2006 chest X-Ray that the Veteran was found to have bilateral 
pleural-based linear opacities consistent with asbestosis.  
Further, CT imaging from January 2008 shows moderate 
interstitial fibrosis which was found to be compatible with 
an asbestos-related pulmonary disease.  

The Board finds that the Veteran was exposed to asbestos in 
service and currently suffers from an asbestos-related 
pleural disorder.  Although the August 2006 VA examiner 
opined that there was no definitive medical evidence showing 
that the Veteran had a asbestos-related disorder, equally 
competent medical opinions from VA and private physicians 
indicate that the Veteran does suffer from such a disorder.  
As the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the Veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Service 
connection for an asbestos-related pleural disorder is 
granted.



ORDER

Service connection for an asbestos-related pleural disorder 
is granted.




REMAND

A preliminary review of the record discloses a need for 
further development in connection with the claim for service 
connection for sinus bradycardia.  While there is sufficient 
medical evidence of record to decide the claim for service 
connection an asbestos-related pleural disorder, the Board is 
of the opinion that this is not the case with the claim for 
service connection for sinus bradycardia.  In this regard, 
the Board observes that the RO appears to have requested an 
examination for the Veteran and that one of the opinions 
requested was whether sinus bradycardia was related to an 
asbestos related disorder.  Having granted service connection 
for an asbestos related disorder by this decision, the Board 
finds that an examination is necessary to attempt to 
determine the etiology of any sinus bradycardia that may be 
present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with a claim for 
secondary service connection for sinus 
bradycardia.  

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of any sinus bradycardia that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to indicate whether the Veteran 
has sinus bradycardia, and if so, comment 
on whether it represents a cardiovascular 
disability.  The examiner should also 
offer comments and an opinion as to 
whether any sinus bradycardia that may be 
present is caused by the Veteran's 
service connected asbestos-related 
pleural disorder, and if not, whether the 
service connected asbestos-related 
pleural disorder chronically worsens or 
has permanently increased the severity of 
the sinus bradycardia.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


